UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                   No. 96-41222
                                 Summary Calendar


United States of America,
                                                                    Plaintiff-Appellee,

                                        versus

Eduardo Villarreal, Sr.,
                                                                Defendant-Appellant.


                    Appeal from the United States District Court
                        For the Southern District of Texas
                                   (C-96-CR-152)

                                     July 7, 1997
Before POLITZ, Chief Judge, HIGGINBOTHAM, and DeMOSS, Circuit Judges.
PER CURIAM:*

       Eduardo Villarreal, Sr. was indicted on two counts of possession with intent to

distribute cocaine. During his trial, a juror helped a case agent carry two boxes of

evidence into the courthouse. Upon learning of the contact between a juror and a case


   *
    Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
agent, the district court granted Villarreal’s motion for a mistrial. Villarreal now

contends that the double jeopardy clause bars the government from prosecuting him.

The double jeopardy clause bars the government from prosecuting a defendant who

successfully moved for a mistrial only if the government “goaded” the defendant into

moving for the mistrial.1 Villarreal does not allege, and the record does not establish,

that the case agent intentionally initiated contact with the juror or was directed to do

so by the government. Consequently, Villarreal’s double jeopardy argument is

meritless.

       AFFIRMED.




   1
   See United States v. Botello, 991 F.2d 189 (5th Cir. 1993), cert. denied 114 S. Ct.
886 (1994).
                                           2